Webb, Judge.
The appellant, who had been convicted of burglary, made an extraordinary motion for new trial primarily on the ground that a state’s witness had made a post trial declaration that her former testimony was false. The trial court denied the motion, correctly asserting that no new factual situation was presented. We had previously ruled adversely to appellant on this point. Barrett v. State, 138 Ga. App. 26 (225 SE2d 483) (1976).

Judgment affirmed.


Deen, P. J., and Smith, J., concur.

Johnny Barrett, pro se.
William F. Lee, Jr., District Attorney, Robert H. Sullivan, Assistant District Attorney, for appellee.